MORRIS, Judge.
The judgment appealed from was dated 28 October 1971. The record on appeal was not docketed in this Court until more than 90 days after the date of the judgment appealed from. No order extending the time for docketing the record on appeal appears in the record. For' failure of appellant to docket the record on appeal within the time allowed by the rules of this Court, this appeal is dismissed. Rule 5, Rules of Practice in the Court of Appeals of North Carolina.
Counsel for defendant candidly states in the record that he, in good faith, is unable to find reversible error in the trial proceedings and, therefore, makes no assignment of error. He requests that the court review the record. This we have done, despite the failure to docket in time.
Prejudicial error does not appear.
Appeal dismissed.
Chief Judge Mallard and Judge Parker concur.